       Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  UNITED STATES
                                                             No. 3:18-cr-81 (SRU)
          v.

  SAMUEL CRUZ

                                             ORDER

       Samuel Cruz, currently incarcerated at FCI Allenwood Medium (“Allenwood”), has filed

a motion for sentence reduction to time served under under 18 U.S.C. § 3582(c)(1)(A)(i), as

amended in 2018 by the First Step Act (“FSA”). Cruz generally contends that his underlying

medical conditions, in conjunction with his increased risk of contracting Covid-19 while

incarcerated at Allenwood, warrant sentence reduction to time-served. See Mem. in Supp. of

Sentence Reduction, Doc. No. 1146 at 1 (“Def.’s Mem”). Cruz additionally points to his record

of rehabilitation while incarcerated in support of his motion for release. Id. Cruz, who has been

incarcerated since his arrest on April 25, 2018, was sentenced to a five-year mandatory minimum

term of incarceration in June 2019 and has served nearly three years of that sentence to date. See

Presentence Report (“PSR”), Doc. No. 713 at 1; Judgment, Doc. No. 739.

       On November 30, 2020 the government filed a memorandum in opposition to Cruz’s

motions for release. See Doc. No. 1150. The government concedes that, based on his underlying

health conditions, Cruz has established that extraordinary and compelling reasons support

release. Id. at 11. However, the government argues that Cruz has not established that release is

warranted because of the seriousness of the crime for which Cruz was convicted and in light of

his fairly lengthy criminal history. Id. at 11-12. Accordingly, the government requests that if
       Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 2 of 16




Cruz’s motion is granted, that he be released into strict home confinement for the remainder of

his sentence, followed by the full four-year term of supervised release. Id.

       For the reasons that follow Cruz’s motion is granted.

       I.      Standard of Review

       Until 2018, the statute authorizing motions for sentence reduction (or “compassionate

release”) vested the exclusive authority to bring a motion with the director of the Bureau of

Prisons (“BOP”), based upon a showing of “extraordinary and compelling reasons” warranting

relief. See 18 U.S.C. § 3582(c)(1)(A) (2017). The statute did not specifically define the phrase

“extraordinary and compelling”; instead, under 28 U.S.C. § 994(t), the Sentencing Commission

was tasked with describing “what should be considered extraordinary and compelling reasons for

sentence reduction, including the criteria to be applied and a list of specific examples.” 28 U.S.C.

§ 994(t). The Commission ultimately did so in Guideline Section 1B1.13, which provides in part

that “upon motion of the Director of the Bureau of Prisons,” a court may reduce a sentence under

Section 3582 if “extraordinary and compelling reasons warrant the reduction” and “the defendant

is not a danger to the safety...of the community.” U.S.S.G. § 1B1.13(2).

       Although section 1B1.13 does not specifically define the phrase “extraordinary and

compelling reasons,” application notes (1)(A)-(D) to that section provide in part that

extraordinary and compelling reasons warranting relief may exist where a defendant is “suffering

from a serious physical or medical condition.” Id. at n.1(A)(ii)(I). Finally, application note 1(D)

includes a catch-all provision providing for release where the Director of the BOP determines

“there exists…an extraordinary and compelling reason other than” the reasons enumerated. Id. at

1(D). Despite the broad discretion afforded to the BOP to define what constitutes extraordinary

and compelling reasons for sentence reduction, the BOP has used its power to bring motions



                                                 2
       Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 3 of 16




under section 3582 very sparingly. See U.S. Dep’t of Just. Office of the Inspector General, The

Federal Bureau of Prisons' Compassionate Release Program 1 (2013),

https://www.oversight.gov/sites/default/files/oig-reports/e1306.pdf (finding that on average, only

24 incarcerated people per year were released on motion of the BOP).

       In 2018, Congress moved to expand the use of motions for compassionate release by

passing the First Step Act (“FSA”), which amended Section 3582 to allow defendants to file

motions for sentence reduction directly, following the exhaustion of “administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant's facility.” United

States v. Brooker, 976 F.3d 228, 233 (2d Cir. 2020); 18 U.S.C. § 3582(c)(1)(A)(i).

       Despite the significant changes made to the statutory scheme governing motions for

sentence reduction, the Sentencing Commission has failed to update section 1B1.13 since the

FSA was passed. Brooker, 976 F.3d 228 at 233. As a result, the language of section 1B1.13 and

the associated application notes still define “extraordinary and compelling reasons for release”

only in the context of motions brought by the BOP, and not by defendants directly. Id. That

tension between the language of section 1B1.13 and the recently-enacted FSA left unclear the

standard that a district court reviewing a motion brought directly by a defendant should apply.

See United States v. Fox, 2019 U.S. Dist. LEXIS 115388, at *4-5 (D. Me. July 11, 2019)

(collecting cases). Some courts concluded that section 1B1.13’s narrow definition of

“extraordinary and compelling reasons” for relief remained binding even after passage of the

FSA. Id. Others, however, concluded that a court reviewing a motion brought directly by a

defendant had full discretion to determine what factors constituted “extraordinary and

compelling” reasons for relief under section 3582. Id.



                                                 3
        Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 4 of 16




        The Second Circuit addressed that issue directly in Brooker, ultimately concluding that a

district court considering a motion for compassionate release brought directly by a defendant is

free to “consider the full slate of extraordinary and compelling reasons that an imprisoned person

might bring before them in motions for compassionate release.” Brooker, 976 F.3d 228 at 237.

“Neither Application Note 1(D), nor anything else in the now-outdated version of Guideline §

1B1.13, limits the district court's discretion.” Id.

        The expanded discretion afforded to district courts considering motions for sentence

reduction on motion of a defendant comes amidst the global Covid-19 pandemic, during which

courts in this Circuit and around the country have granted motions for compassionate release

where a defendant establishes that he or she suffers from an underlying condition that increases

the risk of developing severe complications from a Covid-19 infection. See, e.g., United States v.

Colvin, 451 F. Supp. 3d 237 (D. Conn. 2020). In doing so, many have relied on guidelines

published by the Centers for Disease Control and Protection (“CDC”) specifying which

underlying conditions may increase the risk of developing severe illness or complications due to

a Covid-19 infection. See, e.g., United States v. Rojas, 2020 U.S. Dist. LEXIS 238647, at *2

(S.D.N.Y. Dec. 18, 2020); United States v. Vondette, 2020 U.S. Dist. LEXIS 237750, at *6

(E.D.N.Y. Dec. 17, 2020).

        An additional factor relevant to the consideration of whether sentence modification in a

particular case is warranted is the high risk of spread of Covid-19 within prisons, where inmates

are forced to live in close quarters without the ability to social distance and often do not have

access to hygienic products such as hand sanitizer. See, e.g., United States v. Park, 456 F. Supp.

3d 557, 560 (S.D.N.Y. 2020) (“the nature of prisons...puts those incarcerated inside a facility

with an outbreak at heightened risk”); see also THE MARSHALL PROJECT, A State by State Look



                                                   4
        Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 5 of 16




at Coronavirus in Federal Prisons, https://www.themarshallproject.org/2020/05/01/a-state-by-

state-look-at-coronavirus-in-prisons#prisoner-deaths (noting that since the outbreak of the virus,

there have been at least 2,506 deaths from coronavirus reported among prisoners) (last visited

04/05/2021).

       Courts reviewing motions for sentence modifications have additionally considered the

extent to which onerous lockdowns and restrictions imposed by correctional facilities attempting

to control the spread of the virus have made sentences “harsher and more punitive than would

otherwise have been the case.” United States v. Rodriguez, 2020 U.S. Dist. LEXIS 181004, at *7

(S.D.N.Y. Sept. 30, 2020); see also United States v. Ciprian, 2021 U.S. Dist. LEXIS 18698, at

*8 (S.D.N.Y. Feb. 1, 2021) (“A day spent in prison under extreme lockdown and in fear of

contracting a deadly virus exacts a price on a prisoner beyond that imposed by an ordinary day in

prison. While not intended as punishment, incarceration in such conditions is, unavoidably, more

punishing.”).

       Finally, although evidence of a defendant’s rehabilitation while incarcerated is

insufficient in and of itself to support a motion for sentence reduction, it may “interact with the

present coronavirus pandemic” to weigh in favor of release. Brooker, 976 F.3d at 238; see also

United States v. Rios, 2020 U.S. Dist. LEXIS 230074, at *13 (D. Conn. Dec. 8, 2020) (granting

release in part due to defendant’s “rehabilitation and relatively negligible disciplinary record”);

Rodriguez, 2020 U.S. Dist. LEXIS 181004 at *8-9 (“while rehabilitation alone is insufficient, it

can interact with the present coronavirus pandemic to create an extraordinary and compelling

reason for a sentence reduction.”).

       Despite the expanded discretion afforded to courts to determine where extraordinary and

compelling reasons warrant sentence modification, however, a court reviewing a motion under



                                                  5
       Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 6 of 16




section 3582 is still required to ensure that a modification would be consistent with the

sentencing factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. 3582(c)(1)(a); United States v.

Madoff, 465 F. Supp. 3d 343, 348 (S.D.N.Y. 2020). Accordingly, a court must consider the

seriousness of the offense, the risk to the public from possible further crimes by a defendant and

the need to adequately deter criminal conduct, among other factors. 18 U.S.C. § 3553(a)(2)(A)-

(D). On motion for compassionate release, a defendant bears the burden of establishing that

sentence reduction is warranted. Madoff, 465 F. Supp. 3d 343, 350; see also United States v.

Morales, 2020 U.S. Dist. LEXIS 151583, at *5 (D. Conn. Aug. 20, 2020).

       II.     Background

       On March 14, 2019, Cruz entered a plea of guilty to one count of a superseding

indictment charging him with conspiracy to possess and distribute heroin and cocaine in

violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B)(i,ii). Cruz’s indictment followed a lengthy

investigation by the Drug Enforcement Agency (“DEA”) into suspected heroin and cocaine

distribution by two of Cruz’s co-defendants, Duane Filyaw and Salvatore Orsini and a number of

their associates. Govt.’s Mem. Doc. No. 1150 at 2; see also PSR at ¶¶ 7-9. In 2018, DEA agents

sought and obtained authorization to intercept telephone communications among targets of the

investigation and began monitoring Filyaw’s calls, among others. Id. Based on intercepted calls

between Filyaw and Cruz, the government alleged that Cruz had participated in the conspiracy

by obtaining small quantities of both heroin and cocaine from Filyaw and then reselling the

drugs to a small group of buyers. Id. at ¶ 13. After pleading guilty, Cruz received the mandatory

minimum sentence of 60 months’ incarceration followed by a four-year-term of supervised

release. See Judgment Doc. No. 739. That below-guidelines sentence reflected a low risk of




                                                 6
        Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 7 of 16




recidivism and his “excellent” conduct while incarcerated awaiting sentencing, among other

factors. Id.

        Cruz, who grew up in New Haven, has a fairly lengthy criminal history in Connecticut

Superior Court dating back to 1994. PSR. Doc. No. 713 at ¶¶ 44, 29-37. The majority of his

convictions were for non-violent, drug-related offenses; however, Cruz was convicted in 2015

for criminal possession of a gun and was on supervised parole for that charge at the time he was

charged with the instant offense. Id.

        Cruz, who is a father to three children, has experience working with machinery and is

trained as a painter. Id. at ¶ 57. Prior to the conviction in the case at bar, he worked most recently

as a house painter, and plans to return to that field of employment if released. Id. at ¶ 57. He has

been married since 2015 to the mother of his youngest child, who lives in New Haven and with

whom he has kept in close contact while incarcerated. Id. at ¶ 51; see Def.’s Mem. Doc. No.

1146 at 11.

        III.   Discussion

               A.      Exhaustion

        Under the FSA, a defendant may bring a motion for compassionate release only after

exhausting all administrative rights to appeal a failure of the BOP to bring such a motion, or after

the lapse of 30 days from the filing of such a motion with the warden of the defendant’s facility.

18 U.S.C. § 3582(c)(1)(A)(i); United States v. Sturgis, 2020 U.S. Dist. LEXIS 219102, at *9

(W.D.N.Y. Nov. 23, 2020).

        Cruz submits with his motion for release a response from the warden of Allenwood,

Catricia L. Howard, denying his motion for compassionate release. See Exhibit A. The




                                                  7
       Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 8 of 16




government acknowledges that Cruz’s request for compassionate release was denied and agrees

that the motion is properly before me. See Govt’s Mem., Doc. No. 1150 at 8.

       B.      Extraordinary and Compelling Reasons

       Cruz indicates that he suffers from multiple conditions that increase his risk of

developing severe complications were he to contract Covid-19, including obesity, asthma, a

history of smoking, and high blood pressure. Def.’s Mem. Doc. No. 1146 at 5. He additionally

submits as an exhibit to his motion a copy of his medical records. See Doc. No. 1148 (filed under

seal). Specifically, Cruz notes that his BMI of 30 classifies him as between overweight and obese

according to CDC guidelines, and cites to studies indicating that obesity greatly increases the

risk of developing severe complications due to Covid-19. Def.’s Mem. Doc. No. 1146 at 5; see

CENTERS FOR DISEASE CONTROL, People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited Apr. 5, 2021); see also Roni Caryn Rabin, “Obesity Raises the Risk

of Death From Covid-19 Among Men,” N.Y. TIMES (Aug. 14, 2020),

https://www.nytimes.com/2020/08/14/health/covid-19-obesity.html. He additionally reports that

he has suffered from asthma since childhood (although those records are not available) and

smoked cigarettes from the age of 13 until 2015. Def.’s Mem. Doc. No. 1146 at 7. Although he

has not been formally diagnosed with hypertension, he reports that a recent blood-pressure

reading reflects a possible diagnosis of stage one hypertension. Id. at 7. Cruz notes that CDC

guidelines identify all four conditions obesity, hypertension, asthma and a history of smoking as

risk factors for developing severe illness due to Covid-19. See id. Cruz additionally reports that,

as of March 5, 2021, he had not been offered the Covid-19 vaccine and is therefore still actively

at risk of contracting the virus. See Def.’s Supp. Mem. Doc. No. 1193 at 2.



                                                 8
       Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 9 of 16




       Cruz additionally argues that he is at greater risk of contracting Covid-19 while

incarcerated, noting that the very nature of confinement makes it impossible to properly social

distance and take necessary precautions. Id. at 9. At the time he filed his motion, Allenwood was

experiencing a significant outbreak of Covid-19 among inmates; Cruz notes that the virus spread

very rapidly, and that one positive case quickly turned to many. Id.

       Additionally, Cruz notes that, in an attempt to curb the spread of the virus, the BOP has

imposed harsh lockdowns and restrictions on inmates, largely confining them to their cells. Id. at

11. Cruz reports that Allenwood has been put on numerous months-long lockdowns since the

start of the pandemic, and that he has therefore spent more than six months confined to his cell—

which he shares with another inmate—twenty-four hours a day, seven days a week, with the

exception of a ten-minute shower every three days. Id. at 11. During those periods of lockdown,

he was additionally unable to call or email with his wife and three children; additionally, the

Residential Drug Treatment Program (“RDAP”), which he had been participating in prior to the

lockdowns, has been put on hold. Id. Cruz contends that those conditions have made his sentence

far harsher and more punitive than contemplated at the time of sentencing, noting that “each day

spent in lockdown equates to much more than one typical prison day.” Id. at 11. Cruz therefore

contends that those conditions of confinement additionally constitute extraordinary and

compelling circumstances weighing in favor of release. Id. at 12.

       Finally, Cruz points to his exemplary record of rehabilitation while incarcerated, noting

that he has been employed as a sanitation worker for the duration of his confinement at

Allenwood and has accrued no disciplinary violations while incarcerated. Id. at 12; see also

Def.’s Ex. B.




                                                 9
       Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 10 of 16




       In response, the government maintains that Cruz has failed to demonstrate that his risk of

contracting Covid-19 is higher while incarcerated than it might be in home confinement, arguing

that the virus has been well-managed at Allenwood. Govt’s Mem. Doc. No. 1150 at 10. The

government contends that the mere existence of Covid-19 cases at a facility cannot establish that

the BOP is incapable of managing the pandemic, without more, support sentence modification.

Govt’s Mem. Doc. No. 1150 at 10. Nonetheless, the government concedes that because Cruz

“has established the existence of one or more conditions which, at least marginally, make him

more susceptible to serious complications if he is infected…there exists an extraordinary and

compelling reason for compassionate release.” See Doc. No. 1150 at 11.

       Cruz has established that extraordinary and compelling reasons support his release. First,

he reports that he suffers from obesity and has a history of asthma and smoking, as well as

possible hypertension, conditions that, according to the CDC, increase his risk of suffering

severe complications were he to contract Covid-19. See supra “People with Certain Medical

Conditions.” Moreover, courts in this district have recognized that those conditions—alone or in

combination—may constitute extraordinary and compelling reasons supporting sentence

modification. See, e.g., United States v. Bruno, 2020 U.S. Dist. LEXIS 200098, at *9 (D. Conn.

Aug. 3, 2020) (“obesity constitutes an extraordinary and compelling reason for early release”);

United States v. Hamlett, 2021 U.S. Dist. LEXIS 22129, at *21 (D. Conn. Feb. 5, 2021) (“[w]ith

respect to hypertension, courts in this District, and other courts in this Circuit, have held that this

condition, combined with the Covid-19 pandemic, may constitute extraordinary and compelling

reasons for release.”); United States v. Morales, 2020 U.S. Dist. LEXIS 77037, at *6 (D. Conn.

May 1, 2020) (“a number of courts have held that, in light of the Covid-19 pandemic, an inmate

with asthma has demonstrated an “extraordinary and compelling” reason for sentence



                                                  10
       Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 11 of 16




reduction”); United States v. Brunstorff, 2020 U.S. Dist. LEXIS 191939, at *13 (D. Conn. Oct.

16, 2020) (denying motion for release but conceding that defendant’s past use of cigarettes

increased risk of severe illness due to Covid-19).

       The risk of contracting Covid-19 while incarcerated at Allenwood is also not theoretical;

although the virus appears to be presently under control, the wild fluctuations in case numbers at

BOP facilities—including Allenwood—throughout the course of the pandemic make clear that,

unfortunately, once an outbreak begins, it is incredibly difficult to control in a communal-living

environment. See, e.g., Lisa B. Puglisi, et al., Estimation of COVID-19 Basic Reproduction Ratio

in a Large Urban jail in the United States, Ann Epidemiol. 2021 Jan; 53: 103-105, doi:

10.1016/j.annepidem.2020.09.002 (incarcerated individuals are at higher risk for infection due to

unsanitary living conditions and inability to socially distance); United States v. Skelos, 2020 U.S.

Dist. LEXIS 64639, at *3 (S.D.N.Y. Apr. 12, 2020) (“Jails and prison are powder kegs for

infection.”). Although the BOP has surely undertaken significant measures to control the spread

of the virus, it is undeniable that the risk of transmission of an airborne virus like of Covid-19 is

much higher in communal settings where it is difficult to maintain social distancing or obtain

access to hygienic products, as reports of outbreaks in prisons around the country have made

clear. See, e.g., THE MARSHALL PROJECT, “I Begged Them To Let Me Die”: How Federal

Prisons Became Coronavirus Death Traps (June 18, 2020),

https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-

prisons-became-coronavirus-death-traps. The government’s position that Cruz cannot

demonstrate that he is at greater risk of contracting the virus while incarcerated is therefore

unavailing.




                                                 11
       Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 12 of 16




          Finally, Cruz’s exemplary record of rehabilitation—his lack of disciplinary history,

  steady record of employment while incarcerated and efforts to complete the RDAP program—

  additionally support that conclusion. Accordingly, after considering Cruz’s underlying

  medical conditions, the risk posed by Covid-19 outbreaks at Allenwood and the severity of

  punishment due to the Covid-19 pandemic, I conclude that Cruz has established extraordinary

  and compelling reasons supporting release.

          C. Section 3553(a) Factors

          Even where extraordinary and compelling reasons support sentence modification, a

  court considering a motion for sentence reduction must also consider the sentenceing factors

  set forth in 18 U.S.C. § 3553(a). Madoff, 465 F. Supp. 3d at 348. Those factors include: (1)

  the seriousness of the underlying offense, promoting respect for the law, and providing just

  punishment; (2) affording adequate deterrence; (3) protecting the public from further crimes

  of the defendant; and (4) providing the defendant with training, medical care, and other

  treatment in the most effective manner. 18 U.S.C. § 3553(a)(2). The nature and circumstances

  of the offense, as well as the history and characteristics of a defendant, are also relevant

  considerations under section 3553(a). See id. § 3553(a)(1).

       Cruz asserts that a sentence of time-served and a period of home confinement is sufficient

to accomplish the goals of sentencing. See Def.’s Mem. Doc. No. 1146 at 13. Initially, Cruz

notes that as of the time of filing his original motion for sentence reduction, he had served over

30 months of a 60-month sentence. See id. at 13; Judgment, Doc. No. 739. Cruz additionally

reports, by way of a supplemental memorandum to his original filing, that due to an error in his

BOP file incorrectly indicating that he was subject to a state parole detainer, he was not given

sentence credit for his participation in the RDAP program and deemed ineligible for halfway



                                                12
       Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 13 of 16




house placement. See Def.’s Supp. Mem. Doc. No. 1193 at 2. After correction of that error, his

release date has been moved up significantly, from July 29, 2022 to December 25, 2021. Id. He

will additionally become eligible for halfway house placement soon—possibly by the summer.

Id. Cruz contends that the impending end of his sentence additionally weighs in favor of release

in light of the significant amount of time that he has already served. Id.

       Cruz also asserts that the experience of incarceration, especially in light of the underlying

medical conditions that have put him at greater risk of suffering complications due to a Covid-19

infection, have increased not only the punitive nature of his sentence but also its deterrent effect.

For Cruz, “the risks of any future criminal activity or violations of conditions have increased; it

is not just his liberty at stake anymore, but also his life.” Def.’s Mem. Doc. No. 1146 at 15.

Finally, Cruz asserts that “home confinement and supervised release conditions will substantially

restrict his liberty which should lend further assurance to the Court that Mr. Cruz will not be a

danger to the community”. Id. at 15-16 (citation omitted). In support of that claim, Cruz

additionally submits a detailed release plan, requesting that I release him to his sister’s home in

East Haven where he will have his own bedroom and space to quarantine if required. Id. at 16.

       The government opposes Cruz’s motion for release due to his “serious criminal history”,

noting that of Cruz’s nine prior convictions, six were felonies. The government additionally

points to the severity of the underlying crime at issue which involved “the organized distribution

of controlled substances.” Govt’s Mem. Doc. No. 1150 at 11. Cruz additionally committed

several of the offenses in his record, including the underlying federal offense in the instant case,

while under court supervision, which the government argues should weigh against release. Id.

The government does concede, however, that Cruz’s lack of a disciplinary record and detailed

release plan may weigh in favor of release. Id. at 12.



                                                 13
       Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 14 of 16




        After consideration of the section 3553(a) factors, I agree that release is warranted. First,

as I noted at Cruz’s Sentencing Hearing in November 2019, Cruz played a relatively minor role

in the conspiracy—although that crime was, of course, serious, Cruz’s participation was never

alleged to be significant. See Trans. of Sent. Hrg. Doc. No. 867 at 16. Moreover, Cruz was

subject to a mandatory minimum on the basis of his plea agreement, leaving me without

discretion to consider that factor at the time of sentencing. Id.

        I additionally note, as I did at the time of sentencing, that Cruz has shown real

commitment to rehabilitation and avoiding further incarceration. His disciplinary record while

incarcerated is exemplary; his work ethic has been similarly strong. At both the sentencing

hearing and in his PSR interview, Cruz was additionally forthcoming about struggles with

substance abuse and indicated that he was open to seeking treatment. Id. at 15. Cruz has stood by

that commitment to the extent possible by beginning the RDAP program while incarcerated,

prior to lockdowns at Allenwood. Def.’s Mem. Doc. No. 1146 at 11. It is additionally clear that

to the extent that a goal of incarceration is to provide a particular individual with services or

rehabilitation, months spent on lockdown in a cell without access to programming does not

further that goal.

        Moreover, Cruz’s efforts toward rehabilitation additionally reduce the likelihood of

recidivism and, accordingly, reduce my concern that release could pose a danger to public safety.

Cruz additionally submits a detailed plan for release, indicating that if his motion is granted, he

has plans to reside with family and take the first steps toward building back a career following

incarceration. That release plan additionally supports my conclusion that Cruz poses a low risk

of recidivism.




                                                  14
       Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 15 of 16




        Additionally bearing on my decision, Cruz is fast-approaching the end of the sentence I

imposed in 2019. To date, he has served nearly 35 months of the five-year sentence imposed in

2019, a factor I have previously considered in determining whether to grant a motion for

sentence reduction. See, e.g., United States v. Sturdivant, 2020 U.S. Dist. LEXIS 218557, at *16

(D. Conn. Nov. 23, 2020). That fact is especially significant in light of the current Covid-19

pandemic and Cruz’s lack of access to the vaccine; as one court explained, in the context of a

similar motion where a defendant was very near the end of a his sentence, “[t]he benefits of

keeping [a defendant] in prison for the remainder of his sentence are minimal, and the potential

consequences of doing so are extraordinarily grave.” United States v. Perez, 451 F. Supp. 3d

288, 294 (S.D.N.Y. 2020). Moreover, Cruz has served a significant part of that three-year period

of incarceration in extremely harsh conditions, without the support of visits from family, in an

environment where he has been exposed daily to the risk of a deadly virus—an especially

daunting experience for someone with underlying medical conditions such as Cruz’s.

        Accordingly, after considering Cruz’s role in the underlying offense, his efforts toward

rehabilitation while incarcerated and the fact that he has served over half of his sentence, I find

that a sentence reduction to time-served would not undermine the goals of sentencing and weighs

in favor of release.

        IV.     Conclusion

        For the foregoing reasons, Cruz’s motion for sentence reduction to time-served [doc. nos.

1131, 1145] is granted. He shall be immediately released from BOP custody. Cruz must spend

the first six months following his release on home confinement, after which he shall commence

serving his four-year term of supervised release consistent with the conditions previously

imposed. He must also make immediate arrangements to receive the Covid-19 vaccine. Cruz



                                                 15
       Case 3:18-cr-00081-SRU Document 1207 Filed 04/06/21 Page 16 of 16




must contact the United States Probation Office as soon as possible, but in no event later than 72

hours after his release.



    IT IS SO ORDERED.



    Dated at Bridgeport, Connecticut, this 6th day of April 2021.




                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                16
